


Exhibit 10.12

 

INTERLINE BRANDS, INC.

2004 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AGREEMENT

 

THIS RESTRICTED SHARE UNIT AGREEMENT (the “Agreement”) is made and entered into
this        day of                           , 20     (hereinafter the “Date of
Grant”) by and between Interline Brands, Inc. (the “Company”) and
                                     (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Interline Brands, Inc. 2004 Equity
Incentive Plan (the “Plan”), pursuant to which awards of Restricted Share Units
may be granted; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant an award of Restricted Share
Units as provided herein and subject to the terms set forth herein.

 

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1.     Grant of Restricted Share Units.  The Company hereby grants on the Date
of Grant, to the Participant a total of                Restricted Share Units
(the “Award”) on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. Such Restricted Share Units shall be credited to
a separate account maintained for the Participant on the books of the Company
(the “Account”).  On any given date, the value of each Restricted Share Unit
comprising the Award shall equal the Fair Market Value of one share of Common
Stock.  The Award shall vest and settle in accordance with Section 3 hereof.

 

2.     Incorporation by Reference, Etc.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.  The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.

 

1

--------------------------------------------------------------------------------


 

3.     Terms and Conditions.

 

(a)           Vesting, Settlement and Forfeiture.  Except as otherwise provided
in the Plan and this Agreement, and contingent upon the Participant’s continued
employment with the Company, 50% of the Restricted Share Units shall vest on the
second anniversary of the Date of Grant and 50% of the Restricted Share Units
shall vest on the third anniversary of the Date of Grant (each a “Service-Based
Vesting Date”).  On each applicable Service-Based Vesting Date, the Company
shall settle the portion of the Award that is vested on such date and shall
therefore (i) issue and deliver to the Participant one share of Common Stock for
each Restricted Share Unit subject to the Award (the “RSU Shares”), with any
fractional shares paid out in cash (and, upon such settlement, the Restricted
Share Units shall cease to be credited to the Account) and (ii) enter the
Participant’s name as a stockholder of record with respect to the RSU Shares on
the books of the Company.

 

(b)           Restrictions.  The Award granted hereunder may not be sold,
pledged or otherwise transferred (other than by will or the laws of decent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process.  The Participant acknowledges and agrees that, with respect to
each Restricted Share Unit credited to his Account, he has no voting rights with
respect to the Company unless and until each such Restricted Share Unit is
settled in RSU Shares pursuant to Section 3(a) hereof.

 

(c)           Effect of Termination of Employment.

 

(i)            Except as provided in subsections (ii) and (iii) of this
Section 3(c), if the Participant’s employment with the Company terminates prior
to the vesting of the Award, in whole or in part, any unvested Restricted Share
Units shall be forfeited without consideration to the Participant.

 

(ii)           Upon the termination of the Participant’s employment with the
Company due to his death or by the Company due to his Disability, any and all
unvested Restricted Share Units shall vest and be settled in shares of Common
Stock as soon as reasonably practicable following the date of termination.

 

(iii)          Upon the termination of the Participant’s employment for
Retirement (as defined below), any and all unvested Restricted Share Units shall
vest on the applicable dates on which they would otherwise have vested in
accordance with Section 3(a) had the Participant’s employment not so terminated,
and such Restricted Share Units shall be settled in shares of Common Stock as
soon as reasonably practicable (but in no event later than 30 days) following
each such applicable date.

 

For purposes of this Agreement, Retirement shall mean the voluntary termination
of a Participant’s employment by the Company after the Participant is fifty-five
(55) years of age and has at least ten (10) years of service with the Company.

 

(d)           Dividends.  If on any date dividends are paid on shares of Common
Stock (“Shares”) underlying the Award (the “Dividend Payment Date”), then the
number of Restricted Share Units credited to the Account shall, as of the
Dividend Payment Date, be increased by that number of Restricted Share Units
equal to: (a) the product of (i) the

 

2

--------------------------------------------------------------------------------


 

number of Restricted Share Units in the Account as of the Dividend Payment Date
and (ii) the per Share cash amount of such dividend (or, in the case of a
dividend payable in Shares or other property, the per Share equivalent cash
value of such dividend as determined in good faith by the Committee) divided by
(b) the Fair Market Value of a Share on the Dividend Payment Date.  Such
additional Restricted Share Units shall also be subject to the restrictions in
Section 3(b) and the other terms and conditions of this Agreement.

 

(e)           Taxes and Withholding.  Upon the settlement of the Award in
accordance with Section 3(a) hereof, the Participant shall recognize taxable
income in respect of the Award and the Company shall report such taxable income
to the appropriate taxing authorities in respect of the Award as it determines
to be necessary and appropriate.  Upon the settlement of the Award in RSU
Shares, the Participant shall be required as a condition of such settlement to
pay to the Company by check or wire transfer the amount of any income, payroll,
or social tax withholding that the Company determines is required; provided that
the Participant may elect to satisfy such tax withholding obligation by having
the Company withhold from the settlement that number of RSU Shares having a Fair
Market Value equal to the amount of such withholding; provided, further, that
the number of RSU Shares that may be so withheld by the Company shall be limited
to that number of RSU Shares having an aggregate Fair Market Value on the date
of such withholding equal to the aggregate amount of the Participant’s income,
payroll and social tax liabilities based upon the applicable minimum withholding
rates.

 

(f)            Rights as a Stockholder.  Upon and following each Service-Based
Vesting Date, the Participant shall be the record owner of the RSU Shares
settled upon such applicable date unless and until such shares are sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
common stockholder of the Company, including, without limitation, voting rights,
if any, with respect to the shares.  Prior to each Service-Based Vesting Date,
as applicable, the Participant shall not be deemed for any purpose to be the
owner of shares of Common Stock underlying the Restricted Share Units.

 

(g)           Section 409A and Timing of Distributions.  Notwithstanding
anything to the contrary in this Agreement:

 

(i)            If the Participant is, or at any time prior to the last date on
which it is possible to become fully vested under this Agreement, may become
eligible to terminate employment and qualify as a Retirement under
Section 3(c)(iv) hereof (a “Retirement Eligible Participant”), then
(A) notwithstanding anything to the contrary in Section 3(e) hereof, a Change in
Control shall not be a distribution event hereunder unless such event satisfies
the definition of a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation pursuant to Section 409A of the Code and any Treasury
Regulations promulgated thereunder; and (B) the phrase “as soon as reasonably
practicable” (or words of similar import), each time it occurs in this
Agreement, shall be interpreted to mean (if not followed by a more definitive
time for payment): “as soon as reasonably practicable (but in no event later
than ninety (90) days)”; provided, that if distribution is in connection with a
Change in Control, such phrase shall be

 

3

--------------------------------------------------------------------------------


 

interpreted to mean “immediately prior to or as soon as reasonable practicable
(but in no event later than fourteen (14) days)”.

 

(ii)           If the Participant is not a Retirement Eligible Participant, then
the phrase “as soon as reasonably practicable” (or words of similar import),
each time it occurs in this Agreement, shall be interpreted to mean (if not
followed by a more definitive time for payment): “as soon as reasonably
practicable (but in no event later than the March 15 next occurring)”; provided,
that if distribution is in connection with a Change in Control, such phrase
shall be interpreted to mean “immediately prior to or as soon as reasonable
practicable (but in no event later than fourteen (14) days)”.

 

4.     Miscellaneous.

 

(a)           General Assets.  All amounts credited to the Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company, Participant’s interest in the Account shall make the Participant
only a general, unsecured creditor of the Company.

 

(b)           Notices.  All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

 

if to the Company:

 

Interline Brands, Inc.

804 East Gate Drive, Suite 100

Mt. Laurel, New Jersey 08054

Attention: Vice President, Human Resources

 

if to the Participant, at the Participant’s last known address on file with the
Company.

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.

 

(c)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

(d)           No Rights to Service.  Nothing contained in this Agreement shall
be construed as giving the Participant any right to be retained, in any
position, as a consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.

 

4

--------------------------------------------------------------------------------


 

(e)           Bound by Plan.  By signing this Agreement, the Participant
acknowledges that he has received a copy of the Plan and has had an opportunity
to review the Plan and agrees to be bound by all the terms and provisions of the
Plan.

 

(f)            Beneficiary.  The Participant may file with the Committee a
written designation of a beneficiary on such form as may be prescribed by the
Committee and may, from time to time, amend or revoke such designation.  If no
designated beneficiary survives the Participant, the executor or administrator
of the Participant’s estate shall be deemed to be the Participant’s beneficiary.

 

(g)           Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

 

(h)           Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto.  No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.

 

(i)            Governing Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of New York without regard to
principles of conflicts of law thereof, or principals of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of New York.

 

(j)            Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

(k)           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Date of Grant.

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

5

--------------------------------------------------------------------------------
